DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hanumalagutti et al. (US 20170271940, hereinafter Hanumalagutti ‘940).
As to claim 1, Hanumalagutti ‘940 shows (FIG. 10A, 10C, 10D) An apparatus for cooling a coil of a motor 200, comprising: 
a cooling cap unit 206 covering an end coil 204 of a stator coil bundle, coupled to a stator 202, and having, formed therein, a flow path through which fluid is able to flow; 
an inlet flow path unit 203 formed at one part of the cooling cap unit 206, and forming an inlet path through which fluid is introduced into the cooling cap unit 206; 
an outlet flow path unit 205 formed at the other part of the cooling cap unit 206, and forming an outlet path through which fluid is discharged to an outside of the cooling cap unit 206; and 
a cap fixing unit 210 fixing the cooling cap unit 206 to the stator 202 or a motor housing (motor para[0032]:1-6; closed coolant channel and other elements para[0048], plate 210 para[0048],[0049]).
As to claim 2/1, Hanumalagutti ‘940 shows (FIG. 10C):

    PNG
    media_image1.png
    277
    695
    media_image1.png
    Greyscale

Wherein the cooling cap unit 206 comprises: 
an inner cover section 206N disposed to face an inner diameter section of the stator coil bundle 204; 
an outer cover section 206L disposed to face an outer diameter section of the stator coil bundle 204; and 
an end cover section 206T connecting ends of the inner cover section 206N and the outer cover section 206L, and forming a hollow flow path between the inner cover section 206N and the outer cover section 206L.
As to claim 4/1, Hanumalagutti ‘940 further shows (FIG. 10E) wherein the inlet flow path unit 203 comprises: 
a cap connection inlet section 203 connected with the cooling cap unit 206, and communicating with an inside of the cooling cap unit 206 (para[0048]); 
Hanumalagutti ‘940 does not show an extended inlet section connected with the cap connection inlet section, and extending to an outside of the motor housing by passing through the motor housing or connected with a fluid supply device which extends into the motor housing.
As to claim 6/1, Hanumalagutti ‘940 further shows (FIG. 10A) wherein: 
the inlet flow path unit 203 is disposed at a lower part of the cooling cap unit 206, and 
the outlet flow path unit 205 is disposed at an upper part of the cooling cap unit 206 so that fluid which is increased in its temperature while passing through the inside of the cooling cap unit 206 and thereby flows upward may be discharged through the outlet flow path unit 205 (the motor 200 can be turned such that the inlet 203 is lower than the outlet 205).
As to claim 7/1, Hanumalagutti ‘940 further shows (FIG. 10A) wherein: 
the inlet flow path unit 203 is disposed at an upper part of the cooling cap unit 206, and 
the outlet flow path unit 205 is disposed at a lower part of the cooling cap unit 206 so that fluid which is increased in its temperature while passing through the inside of the cooling cap unit 206 and thereby flows downward may be discharged through the outlet flow path unit 205 (the motor 200 can be turned such that the inlet 203 is higher than the outlet 205).
As to claim 8/1, Hanumalagutti ‘940 further shows (FIG. 10B):

    PNG
    media_image2.png
    526
    912
    media_image2.png
    Greyscale

wherein the cap fixing unit 210 comprises: 
a flange section 210F formed at an open end of the cooling cap unit 206 to radially project, and brought into contact with the stator 202 (para[0048],[0049]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 20170271940, hereinafter Hanumalagutti ‘940) in view of Hanumalagutti et al. (US 20170310189, hereinafter Hanumalagutti ‘189).
As to claim 9/1, Hanumalagutti ‘940 was discussed above with respect to claim 1 except for the cap fixing unit comprises: housing coupling sections formed on the cooling cap unit to radially project, and defined with fixing hole parts at positions corresponding to housing locking hole parts which are formed on the stator.
Hanumalagutti ‘189 shows (FIG. 6):

    PNG
    media_image3.png
    487
    489
    media_image3.png
    Greyscale

the cap fixing unit comprises: housing coupling sections 114 formed on the cooling cap unit 100 to radially project, and defined with fixing hole parts 114H at positions corresponding to housing locking hole parts which are formed on the stator 80 (para[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling cap unit 206 of Hanumalagutti ‘940 to have the cap fixing unit comprises: housing coupling sections 114 formed on the cooling cap unit 206 to radially project, and defined with fixing hole parts 114H at positions corresponding to housing locking hole parts which are formed on the stator 202 as taught by Hanumalagutti ‘189, for the advantageous benefit of attaching the housing coupling sections 114 and the cooling cap unit 206 to the stator 202 as taught by Hanumalagutti ‘189 (para[0042]).


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 20170271940, hereinafter Hanumalagutti ‘940) in view of Hyun (US 2014/0167536 A1).
As to claim 3/1, Hanumalagutti ‘940 was discussed above with respect to claim 1 except for the inlet flow path unit obliquely extends in a tangential direction of a concentric circle which has the same center as the stator.
Hyun shows (FIG. 3) the inlet flow path unit 40 obliquely extends in a tangential direction of a concentric circle which has the same center as the stator 50 (stator in 50 para[0042], inlet and outlet 40 para[0032], 40 arranged on opposite sides with respect to a central axis of the housing 10 para[0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hanumalagutti ‘940 to have the inlet flow path unit 203 obliquely extends in a tangential direction of a concentric circle which has the same center as the stator 202 as taught by Hyun, for the advantageous benefit of enhancing the cooling effect as taught by Hyun (para[0044]).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 20170271940, hereinafter Hanumalagutti ‘940) in view of Degner et al. (US 2019/0222091, hereinafter Degner).
As to claim 10/1, Hanumalagutti ‘940 was discussed above with respect to claim 1 except for  coil passage hole parts formed through the cooling cap unit so that stator coils pass through the coil passage hole parts and extend to the outside of the cooling cap unit.
Degner shows (FIG. 3, 5) coil passage hole parts 168 formed through the cooling cap unit 164 so that stator coils pass through the coil passage hole parts 168 and extend to the outside of the cooling cap unit 164 (terminals 168 include holes for the ending windings 156 para[0031],[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hanumalagutti ‘940 to have coil passage hole parts 168 formed through the cooling cap unit 206 so that stator coils pass through the coil passage hole parts 168 and extend to the outside of the cooling cap unit 206 as taught by Degner, for the advantageous benefit of transferring power from the end windings 204 to another vehicle component as taught by Degner (para[0031]).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 20170271940, hereinafter Hanumalagutti ‘940) in view of Schneider (US 2,057,637 A).
As to claim 11/1, Hanumalagutti ‘940 was discussed above with respect to claim 1 a vehicle behavior stabilization device connected to the outlet flow path unit, and exhausting air discharged from the outlet flow path unit to a bonnet of a vehicle or between a tire and a fender to apply a downward force to the vehicle.
Schneider shows (FIG. 1):

    PNG
    media_image4.png
    600
    794
    media_image4.png
    Greyscale

a vehicle behavior stabilization device 14, 55 (fans) connected to the outlet flow path unit (holes in the generator 10 with air passing through), and exhausting air discharged from the outlet flow path unit to a bonnet B of a vehicle (page 1 column 2:42 to page 2, column 1:10 and page 2, column 2:8-13, vehicle page 1, column 2:21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hanumalagutti ‘940 to have a vehicle behavior stabilization device 14,55 connected to the outlet flow path unit 205, and exhausting air discharged from the outlet flow path unit 205 to a bonnet B of a vehicle or between a tire and a fender to apply a downward force to the vehicle as taught by Schneider, for the advantageous benefit of cooling the stator 202 as taught by Schneider (page 2, column 1:1-9).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 20170271940, hereinafter Hanumalagutti ‘940) in view of Leonardi et al. (US 2018/0054107, hereinafter Leonardi).
As to claim 12/1, Hanumalagutti ‘940 was discussed above with respect to claim 1 and Hanumalagutti ‘940 describes oil being a coolant (para[0038]).  
Hanumalagutti ‘940 does not show an oil circulation device having one end which is connected to the inlet flow path unit and the other end which is connected to the outlet flow path unit, and including an oil pump which circulates oil, discharged from the outlet flow path unit, to the inlet flow path unit.
Leonardi shows (FIG. 5) an oil circulation device having one end which is connected to the inlet flow path unit 284 and the other end which is connected to the outlet flow path unit 288, and including an oil pump 280 which circulates oil, discharged from the outlet flow path unit 288, to the inlet flow path unit 284 (para[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hanumalagutti ‘940 to have an oil circulation device having one end which is connected to the inlet flow path unit 203 and the other end which is connected to the outlet flow path unit 205, and including an oil pump 280 which circulates oil, discharged from the outlet flow path unit 205, to the inlet flow path unit 203 as taught by Leonardi, for the advantageous benefit of facilitating heat transfer from the motor and the windings as taught by Leonardi (para[0030]:9-15).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter of claim 5 is the inclusion of the limitations of the first inlet flow path inclined downward in a clockwise direction and a second inlet flow path inclined downward in a counterclockwise direction which is not found in or suggested by the prior art references in combination with the other elements recited in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wada (JP 09285072 A) shows a cooling system;
Hyun (US 2014/0167536 A1) shows a cooling system;
Yokoyama et al. (US 2014/0311704) shows a cooling system;
Miyamoto (US 2012/0242178 A1) shows a cooling jacket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit